Title: To James Madison from Phineas Stevens, 13 March 1813
From: Stevens, Phineas
To: Madison, James


Andover March 13th. 1813
Sir you may think me impertinent for again troubling you with another of my epistles but when you understand the reasons why I again apply to be organized into the Armey of the United States my men were enlisted under the Law authorizing Your Exelency to excipt of Volunteers that Law being repealed and the men that have Enlisted under me and one Uniformed one willing to Enlist for one year or Eighteen months if you will permit me to command them many of these men have served under me for five years in the Militia of this State there are with me fotytwo of as good men as is to be found in the Army all young men not one of them as old as myself & I am but thirtysix & there is thirty mor young ective men that are waiting to have me organized these Sir are some of the principat reasons altho one which is of conciquence to me is as the season is fast approachin for me to begin my buisness and would egage but believing that the countery stands in need of as many soldiers as can be recruited in season and that you will gratify us with an oppotunity of trying to defend what our Fathers have won. Application has been made for me to the Secretary at War while the Hon Mr. Monroe transatted the Buisness of that depatment the Hon Joseph Story Esqr. was the Bearer of my recommendation who is also personaly acquainted with me. Knowing it is not proper to petition your Exelency upon A subject of this kind but as there was not A Secry in the war office at time of my first Letter adressed to your Exelency so now as I believe you are the most knowing to the application I have mad I have tho’t fit to address this to you believing that His Exelency will pardon one who would try to be A good solder if he can have an opportunity be pleased Sir to gratify you petittioning Friends with as early notice as is convenient for we are very desireous to know our situation and have been ever since the first of february as my recommendation was probably at the office sometime previous to that time I need not write more for the Armey wants Soldiers & there is with me som as good as can be found and the would be glad to Receive Armes & Render their Countery Service. With Esteem I remain Your Exelencys Friend And Humbl. Servt.
Phineas Stevens
